Citation Nr: 1112933	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  08-07 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for kidney disease/renal failure due to service-connected disability for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to March 1971.  He died in September 2006.  The appellant claims as the Veteran's widow.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a November 2006 rating decision of the VA Regional Office (RO) in Waco, Texas that granted service connection for the cause of the Veteran's death, but denied service connection for renal failure for accrued benefits purposes.  


FINDINGS OF FACT

1.  Based on evidence of record at the time of the Veteran's death, kidney disease/renal failure did not manifest during service or within a year of discharge from service, and is not attributable to service.

2.  Based on evidence of record at the time of the Veteran's death, renal failure was unrelated to service-connected disease or injury.


CONCLUSIONS OF LAW

1.  For purposes of accrued benefits, kidney disease/renal failure was not incurred in or aggravated by service, and kidney disease may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5121; (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.1000 (2010).

2.  For purposes of accrued benefits, kidney disease/renal failure was not proximately due to or the result of service-connected disease or injury. 38 U.S.C.A. § 5121, 38 C.F.R. §§ 3.310, 3.1000 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations - VA's Duty to Assist the Veteran.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. §§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486.

Here, the Veteran was sent a letter in August 2006 prior to the initial decision on the claim that informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  As the current claimant stands in the Veteran's stead, she is also presumed to have received notice.  Notification that includes information pertaining to a disability rating and an effective date for the award was not sent to the Veteran.  However, service connection for accrued purposes is being denied.  Therefore, no rating or effective date will be assigned with respect to the claimed condition.  

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Extensive private and VA clinical records have been reviewed.  The appellant requested and was scheduled for personal hearings in 2009 and 2010 but cancelled her appearances.  Her statements in the record, as well as the whole of the evidence have been carefully considered.  

The Board is satisfied that VA has complied with the duty-to-assist-requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to final decision in this appeal.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Moreover, the Board would point out that VA has a reduced duty to assist the appellant in acquiring evidence in support of her claim of service connection for accrued benefits.  With regard to such claim, entitlement to benefits due and unpaid are determined "based on evidence in the file at date of death." 38 C.F.R. § 3.1000(a) (2010).  Thus, VA is not obliged to provide an examination or obtain a medical opinion regarding service connection, or to acquire private medical evidence not of record at the time of the Veteran's death.  

For the above reasons, no further notice or assistance is required to fulfill VA's duty to assist the appellant in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Law and Regulations

Applicable law provides that an individual entitled to accrued benefits may be paid periodic monetary benefits to which a Veteran was entitled at the time of his death under existing ratings or based on evidence in the file at the time of his death. 38 U.S.C.A. § 5121 (West 2002 & Supp. 2010); 38 C.F.R. § 3.1000 (2010).  At the time of the appellant's claim for accrued benefits, a pending claim was defined generally "an application, formal or informal, which had not been finally adjudicated." 38 C.F.R. § 3.160 (2006).  Paragraph (5) was added to 38 C.F.R. § 3.1000(d) which similarly defines claim pending on the date of death as a claim "filed with VA that had not been finally adjudicated by VA on or before the date of death." See 67 Fed. Reg. 78368 (Dec. 29, 2006); See also Taylor v. Nicholson, 21 Vet. App. 126, 129 (2007) (definitions of "pending claim" and "finally adjudicated claim" in 38 C.F.R. § 3.160 indicate that a pending claim is one that has not become final by the expiration of the one year period of notice of an award or disallowance or by denial on appellate review).

Although a Veteran's claim does not survive his death (see Vda de Landicho v. Brown, 7 Vet. App. 42, 47 (1994), certain individuals may be entitled to accrued benefits where an application for such benefits is filed within one year after the date of death of the Veteran. 38 U.S.C.A. § 5121(c) (West 2002 & Supp. 2010); 38 C.F.R. § 3.1000(c) (2010).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 2010); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2010).

Where a veteran served continuously 90 days or more during a period of war or during peacetime service after December 31, 1946 and renal disease becomes manifest to a degree of at least 10 percent within one year from the date of termination of service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such a disorder during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (2010).  This includes disability made chronically worse by service-connected disability. See Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that 38 C.F.R. § 3.310 was amended on September 7, 2006.  The Board will apply the older version of 38 C.F.R. § 3.310 which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made, and the Veteran's claim was filed prior to the effective date of the revised regulation.

Factual Background and Legal Analysis

In this case, VA received a claim from the Veteran of entitlement to service connection for kidney disease as secondary to service connected heart disease on July 20, 2006.  The Veteran died on September [redacted], 2006 and the appellant filed her application for accrued benefits in October 2006.  Thus, the appellant's application for accrued benefits was timely.  The Board may therefore proceed with an analysis of the Veteran's pending claim at the time of his death.

At the time of death, service connection was in effect for mitral, tricuspid and aortic insufficiency with congestive heart failure, rated 60 percent disabling, and right second finger fracture residuals and residuals of fractured nose, each rated noncompensably disabling.  The Board notes that although the Veteran did not seek service connection for kidney disease on a direct or presumptive basis, the Board will provide a discussion in this regard for purposes of more thorough adjudication of the claim. 

The Veteran's service treatment records disclose no treatment for kidney symptoms.  On examination in March 1971 for discharge from active duty, he denied frequent or painful urination, kidney stone or blood in the urine.  The genitourinary system was evaluated as normal and no pertinent defects or findings were noted.  

Extensive VA outpatient records from 1971 and private clinical data from 1974 reflect no diagnosis or findings of kidney disease or renal insufficiency.  The first reference to such appears in a VA outpatient record dated in October 1999 wherein it was noted that the Veteran had had an increase of creatine in one of his more recent laboratory studies.  An assessment of chronic renal insufficiency was rendered.  A December 2003 VA outpatient clinical report noted that the Veteran had chronic renal insufficiency for which he was referred for a renal ultrasound and to the nephrology clinic for further evaluation.  Following evaluation in April 2006, the assessments included chronic renal insufficiency.  The examiner also noted that the Veteran had hypertension that was difficult to control and manage that was likely secondary to chronic renal insufficiency.  

A June 2006 clinical report from Heart Hospital of Austin noted that the Veteran was admitted for end-stage renal disease with need for hermodialysis access.  A July 2006 discharge summary from Heart Hospital of Austin indicated that the Veteran had diseases that included malignant hypertension, end-stage renal disease, status post AV fistula, congestive heart failure, chronic atrial fibrillation, and idiopathic/hypertensive cardiomyopathy, etc.  

The Board thus points out the record first indicates a finding of renal disease in 1999.  This is more than 28 years after the appellant's discharge from active duty.  As such, the Board concludes that service connection is not warranted for kidney disease on a direct or a presumptive basis. See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131,  38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

The Board thus turns to the primary theory of entitlement advanced by the Veteran prior to his death, and now by the appellant in his stead, that the renal failure was secondary to service-connected heart disease.  However, review of the extensive post service record reflects that after a diagnosis of renal insufficiency in 1999, there is no competent evidence in the record that links it to service-connected valvular heart disease except for the Veteran/appellant's statements to this effect.  In considering the lay and medical history as detailed above, the Board recognizes that the Veteran was competent to give evidence about what he experienced. See Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition could exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Similarly, the U.S. Court of Appeals for Veterans Claims has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007).

In the instant case, however, whether kidney disease is secondary to service-connected mitral, tricuspid and aortic insufficiency with congestive heart failure is not capable of lay observation.  The question of causation of kidney disease/renal insufficiency, or whether it is proximately due to or the result of heart disease is a complex medical issue that is beyond the ken of a layman's competence. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, any statement by a layman in endorsing such may not be accepted as competent evidence.  Therefore, while the Veteran/appellant may attribute kidney disease to service-connected cardiac disease, neither has the requisite medical training to provide a competent or probative opinion as to the etiology of the claimed disability. Id.  

In correspondence dated in January 2010, the Board notes that appellant also advances the theory that Veteran had untreated high blood pressure of service onset which "is a well known cause of renal failure."  It is pointed out, however that service connection for hypertension was not a claim pending at the time of the Veteran's death.  As such, the Board may not consider this as a primary claim. See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  

In summary, the Board finds that the record lacks competent evidence linking kidney disease/renal failure to active service.  Furthermore, the initial identification of renal insufficiency was more than 28 years after separation from service.  Additionally, there is no competent or probative evidence that relates renal disease to service-connected disease or injury.  Therefore, service connection for kidney disease/renal insufficiency may not be awarded based on the records in the Veteran's claims file at the time of his death.  The appellant is thus not entitled to accrued benefits. See 38 U.S.C.A. 5121 (West 2002); 38 C.F.R. § 3.1000 (2010).  The preponderance of the evidence is against a claim of service connection for kidney disease/renal insufficiency for accrued purposes, and there is no doubt to be resolved. See 38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 



ORDER

Service connection for kidney disease/renal insufficiency for accrued benefits purposes is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


